Case 2:18-cv-01830-MWF-JPR Document 135 Filed 06/11/19 Page 1 of 3 Page ID #:4094



    1    NANCY SCHROEDER (SBN 280207)
    2    (nancy.schroeder@wilmerhale.com)
         WILMER CUTLER PICKERING                            JS-6
    3       HALE AND DORR LLP
    4    350 S. Grand Ave., Suite 2100
         Los Angeles, CA 90071
    5    Telephone: +213 443 5300
    6    Facsimile: +213 443 5400
    7
    8    LOUIS W. TOMPROS (pro hac vice)       WILLIAM C. KINDER (pro hac vice)
         (louis.tompros@wilmerhale.com)        (will.kinder@wilmerhale.com)
    9    STEPHANIE LIN (pro hac vice)          WILMER CUTLER PICKERING
   10    (stephanie.lin@wilmerhale.com)           HALE AND DORR LLP
         WILMER CUTLER PICKERING               7 World Trade Center
   11        HALE AND DORR LLP                 New York, NY 10007
   12    60 State Street                       Telephone: +1 212 230 8800
         Boston, MA 02109                      Facsimile: +1 212 230 8888
   13    Telephone: +1 617 526 6000
   14    Facsimile: +1 617 526 5000

   15   Attorneys for Plaintiff Matt Furie

   16                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   17
                                 WESTERN DIVISION
   18
   19    MATT FURIE,                           2:18-cv-01830-MWF-JPR

   20    Plaintiff,                            JOINT STIPULATION OF
                                               DISMISSAL WITH PREJUDICE;
   21    vs.                                   ORDER

   22    INFOWARS, LLC; FREE SPEECH
         SYSTEMS, LLC,
   23
         Defendants.
   24
   25
   26
   27
   28
                                                   JOINT STIPULATION OF DISMISSAL
                                                      CASE NO. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 135 Filed 06/11/19 Page 2 of 3 Page ID #:4095



    1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Matt
    2   Furie and Defendants Infowars, LLC and Free Speech Systems, LLC, by and
    3   through their counsel, hereby stipulate to the dismissal with prejudice of Plaintiff’s
    4   claims against Defendants, with the parties to bear their own costs and attorneys’
    5   fees.
    6
    7    Dated: June 10, 2019                       Approved as to form and content,
    8
    9    By: /s/ Robert E. Barnes                   By: /s/ Louis W. Tompros
         RANDAZZA LEGAL GROUP,                      WILMER CUTLER PICKERING
   10    PLLC                                       HALE AND DORR LLP
   11    Marc J. Randazza (SBN 269535)              Nancy Schroeder (SBN 280207)
         Alex J. Shepard (SBN 295058)               350 S. Grand Ave. Suite 2100
   12    2764 Lake Sahara Drive, Suite 109          Los Angeles, CA 90071
   13    Las Vegas, NV 89117                        Tel.: (213) 443-5300
         Tel.: (702) 420-2001                       Fax: (213) 443-5400
   14    ecf@randazza.com                           nancy.schroeder@wilmerhale.com
   15
         BARNES LAW                                 Louis W. Tompros (pro hac vice)
   16    Robert E. Barnes                           Stephanie Lin (pro hac vice)
         601 South Figueroa Street Suite 4050       60 State Street
   17
         Los Angeles, CA 90017                      Boston, MA 02109
   18    310-510-6211                               Tel.: (617) 526-6000
         Fax: 310-510-6225                          Fax: (617) 526-5000
   19
         robertbarnes@barneslawllp.com              louis.tompros@wilmerhale.com
   20                                               stephanie.lin@wilmerhale.com
   21    Attorneys for Defendants,
                                                    William C. Kinder (pro hac vice)
         INFOWARS, LLC AND
   22                                               7 World Trade Center
         FREE SPEECH SYSTEMS, LLC
                                                    250 Greenwich Street
   23                                               New York, New York 10007
   24                                               Tel.: (212) 295-6509
                                                    Fax: (212) 230-8888
   25                                               will.kinder@wilmerhale.com
   26
                                                    Attorneys for Plaintiff,
   27                                               MATT FURIE
   28
                                                   1
                                                          JOINT STIPULATION OF DISMISSAL
                                                             CASE NO. 2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 135 Filed 06/11/19 Page 3 of 3 Page ID #:4096



    1    ATTESTATION
         I, Louis W. Tompros, attest that all other signatures listed, and on whose behalf
    2    the filing is submitted, concur in the filing’s contents and have authorized the
    3    filing.

    4    By: /s/ Louis W. Tompros
    5
    6
    7              IT IS SO ORDERED.

    8
    9   Dated: June 11, 2019                           ____________________________
   10                                                 Honorable Michael W. Fitzgerald
   11                                                 United States District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  2
                                                            JOINT STIPULATION OF DISMISSAL
                                                               CASE NO. 2:18-cv-01830-MWF-JPR
